DETAILED ACTION
Claim Objections
	Claim 27 is objected for depending on a canceled claim. 
Claim 27 recites the inlet arc and the outlet arc.  The inlet and outlet arcs lack antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17, 18, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwamura (JP 2012007873 A) in view of Min (US 20160091211 A1).
Regarding claim 17, Kashiwamura discloses a combined appliance, comprising: 
a hob (B3, Fig. 1); 
a fume extraction device integrated in the hob and including a fume extraction housing (7) and an air duct (2+4+5a+3-1+6) having an end (ceiling 4) which is connected to the fume extraction housing, said fume extraction housing including an accommodating space (space 
a first horizontal region (empty space between the accommodating space and above the ceiling 5a or above the filter 5b) in which air is deflected from the horizontal direction to a vertical direction (air entering the fan transitions from a horizontal direction to a vertical direction), 
a vertical region (region from filters 5b to 5d) which runs downward from the horizontal region; and 
a circulating air filter (5b, 5c, 5d) disposed in the vertical region of the air duct; and
a second horizontal region disposed below the vertical region (empty space between the bottom of the filter 5d and the outlet 8) in which air is deflected from the vertical direction to the horizontal direction (see annotated Fig. 1 below showing how the air would be deflected from the vertical direction to the horizontal direction).

    PNG
    media_image1.png
    308
    372
    media_image1.png
    Greyscale

Annot. Fig. 1 of Kashiwamura



Kashiwamura fails to disclose:
wherein the vertical region has a telescoping region.
Min teaches a fume extraction device comprising a telescoping vertical region (33, Fig. 1).   It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kashiwamura wherein the vertical region has a telescoping region, so that the fume extraction device of Kashiwamura can be retrofitted in cabinets of varying heights.  Also, during installation, the space between the bottom of the countertop and the base of the cabinet can change (e.g., shims may be installed underneath the countertop).  Having a telescoping vertical region would provide flexibility in the installation of the fume extraction device.  

Regarding claim 18, Kashiwamura discloses wherein the air duct includes individual modules which are connected together (modules 2, 4, 5a are connected together). 
Regarding claim 22, Kashiwamura discloses a vertical compensation element (vertical extending duct 8 compensates for the vertical separation between the bottom outlet of 5 and the bottom outlet of 7 so that exhaust air can be directed out), said member being arranged in the air duct. 
Regarding claim 25, modified Kashiwamura discloses wherein at least one module of the air duct is flexible at least in a longitudinal direction and forms a region in a vertical part of the air duct (see Min). 
Claims 20, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwamura (JP 2012007873 A) in view of Min (US 20160091211 A1), as applied to claim 17, and further in view of Orendorff (US 20030220070 A1).

However, Orendorff teaches an air vent, wherein the air is divided into individual airflows in different directions that exit the air duct (Fig. 15).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the vent (6) of Kashiwamura wherein the air is divided into individual airflows in different directions that exit the air duct.  The motivation to combine is to spread and diffuse the vented flow so that there is reduced back pressure at the outlet.  Most cooking ranges are positioned against a back wall.  If the back of the range of Kashiwamura is positioned adjacent a wall, then the concentrated air vented from the vent would impact the wall.  This high backpressure would create excessive noise.  The high backpressure would also discolor or damage the back wall due to the heat from the air.   The modification would reduce or eliminate the aforementioned problems.  
Regarding claim 35, modified Kashiwamura discloses wherein the individual airflows are decelerated as they pass through the air distribution device [according to the present specification, the individual flow cross sections for each divided airflow is what causes the deceleration; Orendorff also discloses individual flow cross sections and therefore would also cause the deceleration of the airflows; also, the flow dividers would introduce additional drag inducing flow surfaces, which would result in a decrease in the flow velocity due to pressure loss (see Darcy-Weisback equation which deals with pressure loss along a duct/pipe)]
Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwamura (JP 2012007873 A) in view of Min (US 20160091211 A1), as applied to claim 17, and further in view of Sikkenga (US 20140345461 A1).

However, Sikkenga teaches wherein at least one module of the air duct is a functional circulating air module (i.e., filter) configured for installation in at least two orientations in the air duct (para. 25), wherein the functional module a circulating air module.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kashiwamura to include a functional circulating air module configured for installation in at least two orientations in the air duct, wherein the functional module a circulating air module.  The motivation to combine is so that the filters can be easily inserted into the air duct without worrying about the proper orientation.  Moreover, the modification provides for easy insertion and removal of the air filter.  
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwamura (JP 2012007873 A) in view of Min (US 20160091211 A1), as applied to claim 17, and further in view of Cecil (US 4945891 A) and Khosropour (US 20030226444 A1).
Regarding claim 27, Kashiwamura discloses a vertical compensation element (vertical extending duct 8 of Kashiwamura compensates for the vertical separation between the bottom outlet of 5 and the bottom outlet of 7 so that exhaust air can be directed out), but fails to disclose wherein the vertical compensation element is accommodated between the inlet arc and the outlet arc.
However, Cecil teaches a cooking fume extractor comprising an air duct with an inlet arc (48, Fig. 2).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kashiwamura wherein the air duct comprises an inlet arc, so that the fumes can be extracted efficiently.  The suction inlet of Cecil can remove more fumes while minimizing pressure losses.  The suction inlet of Kashiwamura (1) would create significant 
Khosropour teaches a fume extractor comprising an outlet arc (74, Fig. 1).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kashiwamura wherein the air duct comprises an outlet arc (outlet 6 of Kashiwamura is modified to direct exhaust downward) so that the fumes can be directed downward and away from a back wall (kitchen stoves are oftentimes placed against a wall).  By directing the flow downward and not at a back wall, the back wall does not become tarnished or sullied by the cooking fumes.  Also, the modification would reduce backpressure since the exhaust can flow unimpeded in a downward direction instead of blowing directly at a back wall.  
Kashiwamura in view of Cecil and Khosropour discloses a vertical compensation element accommodated between the inlet arc and the outlet arc. 
Claims 17, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwamura (JP 2012007873 A) in view of Caneba (US 10041687 B1), and Gagas (US 20100163549 A1)
Regarding claims 17, 33, Kashiwamura discloses a combined appliance, comprising: 
a hob (B3, Fig. 1); 
a fume extraction device integrated in the hob and including a fume extraction housing (7) and an air duct (2+4+5a+3-1+6) having an end (ceiling 4) which is connected to the fume extraction housing, said fume extraction housing including an accommodating space (space between the top of the housing 7 and the center of the fan or to the top of the fan motor housing) having at least one region adjacent to the hob for accommodating a fan for directing air in a horizontal direction (Fig. 1) (air G exiting the channel 3 is directed horizontally into the fan) , said air duct having:

a vertical region (region from filters 5b to 5d) which runs downward from the horizontal region; and 
a circulating air filter (5b, 5c, 5d) disposed in the vertical region of the air duct; and
a second horizontal region disposed below the vertical region (empty space between the bottom of the filter 5d and the outlet 8) in which air is deflected from the vertical direction to the horizontal direction (see annotated Fig. 1 below showing how the air would be deflected from the vertical direction to the horizontal direction).

Kashiwamura fails to disclose:
 wherein the vertical region has a telescoping region; and 
a circulating air module arranged in the vertical region of the air duct below the telescoping region and having an insertion opening; and 
a drawer arranged in the insertion opening and having a panel which closes the insertion opening, a retaining region arranged on the drawer, and a circulating air filter arranged in the retaining region 

Caneba teaches a kitchen device, comprising: 
an air duct having a vertical region comprising: a telescoping region (500); and 
a circulating air module (110-1, Fig. 2B) arranged in the vertical region of the air duct downstream the telescoping region.  Caneba teaches placing the circulating air module downstream the telescoping region.

The motivation to combine is so that the fume extraction device of Kashiwamura can be retrofitted in cabinets of varying heights.  Also, during installation, the space between the bottom of the countertop and the base of the cabinet can change (e.g., shims may be installed underneath the countertop).  Having a telescoping vertical region would provide flexibility in the installation of the fume extraction device.  

Gagas teaches a cooktop comprising: a circulating air module (78, Fig. 7A) arranged in the vertical region of the air duct (Fig. 6), the circulating air module having an insertion opening (see Fig. 7B showing an opening into slot 72 for the filter 71); a drawer (71+77, Fig. 7B) arranged in the insertion opening, the drawer having a panel (77) which closes the insertion opening and a retaining region (i.e., space) arranged on the drawer; and a circulating air filter (74) arranged in the retaining region.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kashiwamura to include a circulating air module arranged in the vertical region of the air duct below the telescoping region and having an insertion opening; a drawer arranged in the insertion opening and having a panel which closes the insertion opening, a retaining region arranged on the drawer, and a circulating air filter arranged in the retaining region.  The motivation to combine is so that the filter can be easily inserted or removed from the air duct.  The filter can then be cleaned or replaced.  


Allowable Subject Matter
Claims 28-30 are allowed.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered.  Please see the rejection of claim 17 regarding how the amended claim limitations are interpreted







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/            Primary Examiner, Art Unit 3762